Citation Nr: 0738935	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  96-21 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
discogenic disease, fibromyositis with degenerative joint 
disease (low back disability), prior to July 28, 2004.

2.  Entitlement to an increased rating for low back 
disability, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
veteran's claim of entitlement to an evaluation in excess of 
40 percent for low back disability.  

When this case was initially before the Board in February 
2005, the Board remanded the veteran's claim seeking an 
evaluation in excess of 40 percent for his low back 
disability.  In March 2006, the RO increased the evaluation 
of the condition to 60 percent, effective July 28, 2004.  As 
such, the Board has identified the issues on appeal as stated 
on the title page.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

In an April 2004 statement, the veteran contended that his 
low back disability warranted a 60 percent rating since 1992, 
and in a March 2006 statement, citing 38 C.F.R. § 3.400, he 
asserted that the 60 percent rating for his low back 
disability should be retroactive to 1980.  To date, the RO 
has not considered the veteran's earlier effective date claim 
and it is referred to the RO for appropriate action.

In February 2005, the Board also remanded the veteran's claim 
of service connection for psychiatric disability.  In 
December 2005, the RO granted service connection for moderate 
recurrent major depressive disorder with dysthymic disorder 
(psychiatric disability) and assigned initial noncompensable, 
10 percent and 30 percent ratings, effective June 23, 1994, 
December 4, 1996, and April 18, 2005, respectively.  The 
veteran has not challenged these determinations and thus no 
psychiatric disability claim is before the Board.

The veteran testified at a Board hearing held before an 
Acting Veterans Law Judge at the local VA office in May 2004.  
In August 2007, the Board informed him that the Acting 
Veterans Law Judge who conducted the hearing was no longer 
employed by the Board and advised him that he was entitled to 
another hearing.  In a signed statement, dated later that 
same month, the veteran responded that he did not wish to 
testify at another Board hearing.  As such, the Board will 
adjudicate his claim based on the current record.

The extra-schedular aspect of the veteran's claims for an 
increased rating for his low back disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal, the medical evidence shows that 
the veteran's low back disability has been manifested by 
persistent symptoms compatible with sciatic neuropathy, 
including characteristic pain and muscle spasm, diminished 
ankle jerk and lower extremity sensory perception, and severe 
limitation of lumbar spine motion, resulting in pronounced 
residual impairment.

2.  Since September 23, 2002, the veteran's low back 
disability has been manifested by incapacitating episodes 
having a total duration of at least six weeks a year.

3.  The veteran's low back disability is not manifested by a 
vertebral fracture, cord involvement or unfavorable ankylosis 
of the whole spine.

4.  The veteran's low back disability has been was manifested 
by neurologic impairment of the right lower extremity that 
resulted in disability analogous to moderate incomplete 
paralysis of the sciatic nerve.

5.  The veteran's low back disability has been was manifested 
by neurologic impairment of the left lower extremity that 
resulted in disability analogous to mild incomplete paralysis 
of the sciatic nerve.

6.  The veteran's low back disability is not productive of 
bowel or bladder impairment.  

7.  The veteran's low back disability presents an exceptional 
or unusual disability picture.


CONCLUSIONS OF LAW

1.  Prior to July 28, 2004, the criteria for a schedular 60 
percent evaluation for low back disability, were met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.25, 4.26, 4.40, 4.45, 4.71a; Diagnostic Codes 5021, 
5235-5243, 5285-86, 5292-93, 5295 (2002, 2003, 2007).

2.  Since July 28, 2004, the criteria for a schedular 
evaluation in excess of 60 percent for low back disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.25, 4.26, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5021, 5235-5243, 5285-86, 5292-93, 5295 
(2002, 2003, 2007).

3.  The disability picture presented by the veteran's low 
back disability warrants referral to the Under Secretary for 
Benefits or the Director of Compensation and Pension Services 
for consideration of assignment of an extra-schedular 
evaluation.  38 U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In May 2002 and February 2005 letters, the RO notified the 
veteran of the first element, i.e., that the evidence needed 
to show that his low back disability had increased in 
severity.  See Overton v. Nicholson, 20 Vet. App. 427, 440-41 
(2006).  These letters also satisfied the second and third 
elements because they notified him of the evidence that he 
was responsible for submitting and identified the evidence 
that VA would obtain.  As to the fourth element, in the 
February 2005 letter, VA advised the veteran to submit to VA 
any pertinent evidence in his possession that might 
substantiate his claims.

The Board notes although the February 2005 letter was issued 
subsequent to the rating decisions on appeal, the RO 
readjudicated the claim on several occasions, most recently 
in a March 2006 rating action, a copy of which was issued to 
the veteran as part of the March 2006 Supplemental Statement 
of the Case, curing any procedural defect.  See Mayfield v. 
Nicholson, 444 F.3d at 1334; Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, inadequate notice was provided to the veteran 
regarding the fourth and fifth elements identified by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess.  In light of this decision, however, which finds 
that the veteran's low back disability warrants the maximum 
60 percent evaluation throughout the appeal, he has not been 
prejudiced.  

In addition, given his contentions, the veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate the 
claims.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate his 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
this regard, the Board points out that VA has associated with 
the claims folder records and reports of the veteran's 
private and VA care.  In addition, VA afforded the veteran 
formal examinations to determine the nature, extent and 
manifestations of his low back disability in June 2002 and in 
March 2005.  Further, the veteran testified at a hearing held 
before a former Acting Veterans Law Judge in May 2004, and a 
transcript of that proceeding has been associated with the 
claims folder.  

In light of the above, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of the schedular aspect of his claim.  

Background and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

During the course of this appeal, effective September 23, 
2002, VA revised the criteria for evaluating spinal disorders 
under Diagnostic Code 5293, intervertebral disc syndrome.  67 
Fed. Reg. 54,345-54,349 (2002).  VA again revised the 
criteria for evaluating spine disorders, effective September 
26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulations for the periods prior and subsequent to the 
regulatory changes, but an effective date based on the 
revised criteria may be no earlier than the dates of the 
changes.  VA thus must consider the claim pursuant to the 
former and revised regulations during this appeal.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

When the veteran filed this claim for an increased rating for 
his low back disability in May 2002, the condition was 
evaluated as 40 percent disabling since August 25, 1992, 
under former Diagnostic Code 5293.  

The veteran contends that his low back disability is severely 
disabling and is productive of severe pain and pronounced 
residual impairment, requiring bed rest for at least six 
weeks per year.  He further argues that the condition forced 
him to retire.  The veteran also maintains that the 
disability warrants separate 60 and 20 percent ratings under 
Diagnostic Codes 5293 (now renumbered as 5243) and 5019 for 
his intervertebral disc syndrome and myositis, respectively.

The Board has reviewed in detail the pertinent lay and 
medical evidence contained in the four volumes of the claims 
folder.  The Board, however, will focus on the evidence that 
addresses the severity of the condition during the course of 
this appeal.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 
(Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  

In a May 2002 report, the veteran's private treating 
physician, Dr. Pablo Rodriguez Ryan, indicated that he had 
performed a physical evaluation on the veteran in April 2002.  
The veteran complained of having radicular pain in his lower 
extremities, which Dr. Ryan reported was compatible with 
diagnostic testing that revealed L5-S1 radiculopathy.  

Physical evaluation disclosed that the veteran had tenderness 
to palpation along the lumbosacral musculature, with "marked 
spasm" of the lumbar spine.  His flexion was limited to 30 
degrees, backward extension to 5 degrees, and lateral 
bending, bilaterally, to 5 degrees.  The veteran's right 
ankle jerk was absent and the examiner diagnosed him as 
having lumbar myositis; L5-S1 radiculopathy; posterior disc 
protrusion at L5-S1; posterior disc protrusion at L4-L5 with 
canal stenosis; L5-S1 dessication; and facet joint 
degenerative disc at L4-L5 and L5-S1 levels.  Subsequent to 
offering this diagnosis, Dr. Ryan stated that the veteran had 
"typical sciatic pain, spasm, and loss of ankle jerk."

In June 2002, the veteran had a formal VA spine examination.  
The veteran complained of having decreased limitation of 
motion and increased intensity of his low back pain, which he 
described as "sharp and throbbing" and indicated it  
radiated down his right lower extremity.  He denied having 
any bowel or bladder problems.

The examiner reported that the veteran had constant, severe 
low back pain, but was able to take care of his activities of 
daily living.  He had flexion to 63 degrees, extension to 17 
degrees, and lateral bending, bilaterally, to 17 degrees, 
with pain.  There was tenderness to palpation and muscle 
spasm at L4-S1.  The examiner diagnosed the veteran as having 
lumbar myositis and degenerative disc disease of the lumbar 
spine at L4-L5 and L5-S1.

In a November 2003 report, Dr. Ryan reiterated many of the 
findings and conclusions set forth in his May 2002 report but 
added that due to the disability, the veteran required best 
rest for six weeks during the year.  The physician reported 
that the veteran's flexion was limited to 30 degrees and 
backward extension and lateral bending, bilaterally, each to 
5 degrees.  Straight leg raising was positive, bilaterally, 
and the veteran had absent right ankle jerk.  The examination 
also revealed that the veteran had tenderness to palpation 
along the lumbosacral spine and "marked" spasm of the 
lumbosacral area.  

Dr. Ryan diagnosed the veteran as having lumbar myositis; L5-
S1 radiculopathy; posterior disc protrusion at L5-S1; 
posterior disc protrusion at L4-S1 with canal stenosis; L5-S1 
disc desiccation; and facet joint degenerative disc at L4-L5 
and L5-S1 levels; right sciatica; and atrophy of the right 
lower extremity at the calf level.  Subsequent to offering 
these impressions, the examiner stated that the veteran had 
pronounced residual impairment that required bed rest.

In a July 28, 2004, report, Dr. Ryan noted that he had been 
treating the veteran since December 1987 and stated that his 
examination revealed that the veteran had tenderness to 
palpation along the thoracolumbar spine.  He had marked spasm 
of the thoracolumbar spine and his flexion and absent right 
ankle jerk.  The veteran's forward flexion was limited to 20 
degrees, backward extension to zero degrees, lateral flexion 
to 5 degrees, and lateral rotation to 10 degrees.  He had 
decreased pinprick in his lower extremities and the examiner 
reiterated that the condition required six weeks of bed rest 
per year.

In March 2005, the veteran had another formal VA spine 
examination.  The examiner noted that he had reviewed the 
veteran's claims folder and discussed in detail his pertinent 
history.  The examiner indicated that the veteran had no 
history of fecal or urinary incontinence.  He described the 
veteran's pain as "intense" and stated that, although he 
used a thoracolumbar brace, he could ambulate without the 
benefit of assistive devices.

The examination disclosed that the veteran had forward 
flexion to 45 degrees, backward extension to 10 degrees, and 
lateral bending and rotation, bilaterally, to 15 degrees.  
The examiner stated that the veteran exhibited pain during 
all planes of excursion.  In addition, the examiner reported 
that, during periods of flare-up, the veteran required 
complete bed rest.  The diagnoses were fibromyositis with 
traumatic degenerative joint disease of the dorsolumbar spine 
and bilateral L5-S1 radiculopathy.

In an April 2005 report, Dr. Ryan reiterated that he had 
treated the veteran since December 1987.  He stated that the 
veteran's condition had worsened since July 28, 2004.  He 
reiterated many of his findings and conclusions, including 
that forward flexion was limited to 20 degrees, backward 
extension to zero degrees, lateral flexion to 5 degrees, and 
lateral rotation to 10 degrees.  He also reported that 
veteran required at least six weeks of bed rest per year and 
opined that the veteran was 100 percent disabled due to this 
condition.

Finally, VA outpatient treatment records, dated during this 
period, are consistent with that noted above.  Significantly, 
the Board observes that these records reflect that the 
veteran underwent traction to treat this disability.

Based on the lay and medical evidence, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
his low back disability warrants a maximum 60 percent 
schedular rating under either former or revised Diagnostic 
Code 5243 throughout the course of this appeal.  

In reaching this determination, the Board points out that the 
veteran's orthopedic manifestations, such as pain and 
limitation of motion, can be rated as no more than 40 percent 
disabling since the former and revised criteria contained in 
Diagnostic Codes 5292 and 5242 provide only maximum 40 
percent ratings.  Further, although the evidence shows that 
he has right and left lower extremity radiculopathy that 
might warrant separate 20 and 10 percent ratings under 
Diagnostic Code 8520 for disability analogous to moderate and 
mild incomplete paralysis of the sciatic nerve, respectively, 
the assignment of separate evaluations under that Diagnostic 
Code 8520 is prohibited given the 60 percent rating under 
former Diagnostic Code 5243, which contemplates neurologic 
pathology.  

The Board notes that considering the claim under former and 
revised Diagnostic Code 5243 (formerly Diagnostic Code 5293) 
is beneficial to the veteran because a separate 40 percent 
rating under either former Diagnostic Codes 5292 or 5295, or 
Diagnostic Code 5242, when combined with separate 20 and 10 
percent ratings under Diagnostic Code 8520, yields a combined 
59 percent rating, which is less than a single 60 percent 
evaluation.  See 38 C.F.R. §§ 4.25, 4.26.

The Board has also considered whether evaluation of the 
veteran's disability under any other former or revised 
diagnostic code could result in an evaluation higher than 60 
percent.  Pursuant to the former criteria, because the 
evidence is negative for any cord involvement or evidence of 
a fractured vertebra or ankylosis of the whole spine, there 
is no basis for a higher evaluation.  Similarly, because a 60 
percent rating is the maximum evaluation available under 
Diagnostic Code 5243, and since the veteran does not have 
unfavorable ankylosis of the whole spine, an evaluation in 
excess of 60 percent is not warranted under the revised 
criteria.

Finally, the Board acknowledges the veteran's argument that 
he should be assigned a separate rating under Diagnostic Code 
5021.  That code, which pertains to the evaluation for 
myositis, states that the disability is rated based on 
limitation of motion under the appropriate Diagnostic Code of 
the joint involved, with a 10 percent evaluation assigned for 
limited motion that is noncompensable under the appropriate 
Diagnostic Code.  Limitation of motion of the low back was 
rated under former Diagnostic Code 5292 and is now evaluated 
under revised Diagnostic Code 5242.  Here, because it is more 
favorable to the veteran to be awarded a single 60 percent 
rating under former and revised Diagnostic Code 5243, a 
separate rating under Diagnostic Code 5021 is prohibited by 
law.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 60 percent schedular rating for low back 
disability, prior to July 28, 2004, is granted.

Entitlement to a schedular evaluation in excess of 60 percent 
for low back disability is denied.

REMAND

The Court has repeatedly held that entitlement to an extra-
schedular rating is "always part" of an increased rating 
claim.  See Brambley v. Principi, 17 Vet. App. 20, 23 (2003); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  As discussed 
above, in his April 2005 report, Dr. Ryan opined that the 
veteran was 100 percent disabled due to this condition, and 
the veteran reports that he is unemployable due to his low 
back disability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  The VA 
schedule of ratings will apply unless there are exceptional 
or unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  If exceptional circumstances are found, the 
matter must be referred to the Under Secretary for Benefits 
or the Director of Compensation and Pension Services for 
consideration of assignment of an extra-schedular evaluation.  
See 38 C.F.R. § 3.321(b)(1).

The Board finds that the evidence presents such an 
exceptional or unusual disability picture and thus that the 
RO should forward the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of the assignment of an extra-schedular 
rating.  In this regard, the Board notes that the Court has 
held that it is improper for the Board to consider, in the 
first instance, entitlement to an extra-schedular rating.  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. at 94 (1996)).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his low back 
disability.  The claims folder should 
be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  Based on 
his or her review of the case, the 
examiner should offer an opinion as to 
the degree of functional loss 
attributable to the low back 
disability.  In doing so, the examiner 
must specifically state whether the 
veteran has diabetes mellitus, and if 
so, indicate whether any erectile 
dysfunction and/or peripheral 
neuropathy is related to that disease.  
The examiner must also state whether 
the low back disability is of such 
severity as to prevent the veteran from 
securing and following substantially 
gainful employment.  In doing so, the 
examiner should acknowledge the 
assessment offered by Dr. Pablo 
Rodriguez Ryan in his April 2005 
report.  The rationale for all opinions 
expressed should be provided in a 
legible report.  

2.  Thereafter, the RO should review 
the veteran's claims.  The RO should 
undertake any necessary development, 
which must specifically include 
forwarding the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of the assignment of an 
extra-schedular rating for his low back 
disability.  

3.  Then, the RO should reconsider the 
veteran's claim.  If the benefits 
sought on appeal are not granted, a 
supplemental statement of the case 
should be issued and the veteran and 
his representative should be provided 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


